Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 05/17/2022; Claims 6-7, 9, and 16-23 were canceled; claims 1-5, 8, 10, 11-15 have been amended; claims 1, 8, 10, 11, and 15 are independent claims.  Claims 1-5, 8, 10, 11-14, and 15 have been examined and are pending. This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant amendment, filed on 05/17/2022, with respect to §112, sixth paragraph, have been fully considered but they are not persuasive Applicant Remarks/Arguments Remark, page 10).
    The amended claim 1 recites “a situation manager configured to hold…,”“a register configured to: receive registration information; and to store…,” etc..  the 3-prong test has been analyzed as following (See MPEP 2181.I for details): 
The claim limitation uses a term as a substitute for “means” that is a generic place holder (i.e., “manager” and “register” are generic place holders).
The generic place holder is modified by functional language (i.e., “hold[ing]” and “receive[ing] are a functional languages).
The generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function (i.e., “situation” is not structural identifier).
As the aforementioned limitations met the 3-prong test, said limitations are interpreted under 35 USC 112(f).
Applicants’ arguments in the instant amendment, filed on 05/17/2022, with respect to amended limitations “a current situation that is automatically changed in accordance with a condition of an operator and/or in accordance with abnormality detection of an overall system. The current situation is a normal situation, a slight abnormal situation, or a serious abnormal situation. The registration information is in accordance with the normal situation. The authentication information is in accordance with the current situation, by comparison” have been have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1-5, the claims one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a situation manager configured to hold…,”“a register configured to: receive registration information; and to store…,”, “an authenticator configured to: receive authentication information; and to produce …,” “a comparator configured to compare…”  “a registration information inputter configured to receive…,”  “an allowed information generator configured to generate…,” “a registration information storage configured to store…, “an allowed information storage configured to store…,” “an authentication information inputter configured to receive…,” “a stored information acquirer configured to selectively receive…,” “an information comparator configured to compare…,” “a registration information inputter…,” “an authentication information inputter configured to receive…,”  “‘a current situation acquirer configured to receive…,” “an allowed information generator configured to generate….,”  “an information comparator configured to compare…,” “a registration information inputter configured to receive…,” “an authentication information inputter configured to receive….,” “a current situation acquirer configured to receive…,” “determiner configured to determine…,” recited in claims 1-5.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 8 and 10, the claims include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an authentication information acquirer configured to receive…,” “a current situation acquirer configured to acquire…,” “a stored information acquirer configured to selectively acquire…,” “an information comparator configured to compare…,” “determiner configure to determine…,” recited in claims 8 and 10.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3; Claims 1-3 recite slight abnormal in “slight abnormal situation” and serious abnormal in “serious abnormal situation” in lines 6, 5, and 3, respectively. The term “slight abnormal” and “serious abnormal” are relative terms which render the claims indefinite.  The term “slight abnormal” and “serious abnormal” are not defined by the claim, the specification does not provide a standard for ascertaining the require degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 2-5, Claims 2-5 are rejected due to dependency of claim 1. 
Similarly, 
Regarding claims 8, 10, 11, 12, 13, and 15; Claims 8, 10, 11, 12, 13, and 15 recite slight abnormal in “slight abnormal situation” and serious abnormal in “serious abnormal situation” in lines 8-9, 8-9, 6, 3, 7, and 6 respectively. The term “slight abnormal” and “serious abnormal” are relative terms which render the claim indefinite.  The term “slight abnormal” and “serious abnormal” are not defined by the claim, the specification does not provide a standard for ascertaining the require degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 12-14, claims 12-14 are rejected due to dependency of claim 11. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 11-14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the amended claim 1 recites the limitation “current situation which automatically changed in accordance with a condition” in lines 2-3 (emphasis added).  However, the phrase “automatically” aforementioned limitation was not defined in the specification.  As a result, the specification fails to convey to one skilled in the art at the time the application was filed, that the inventor(s) had possession of the claimed invention.  The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  Applicant is required to cancel the new matter in the reply to this Office Action.
Examiner Notes: The Examiner contacted to Mr. Michael A. Dryja (Reg. No. 39, 622) about this new matter.  The Applicant agrees that the phrase “automatically” does not support by the original specification (Please, See Interview Summary for more details).
Regarding claims 2-5, Claims 2-5 are dependent on claim 1, and therefore inherit the 35 U.S.C 112, first paragraph as failing to comply with the written description requirement of the independent claim 1.
Similarly, 
Regarding claims 8, 11, and 15, The amended claims 8, 11, and 15 recites the limitation “current situation which automatically changed in accordance with a condition” in lines 5-6, in lines 2-3, and in lines 2-4, respectively (emphasis added).  However, the phrase “automatically” aforementioned limitation was not defined in the specification.  As a result, the specification fails to convey to one skilled in the art at the time the application was filed, that the inventor(s) had possession of the claimed invention.  The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claims 12-14, Claims 12-14 are dependent claim 11, and therefore inherit the 35 U.S.C 112, first paragraph as failing to comply with the written description requirement of the independent claim 11.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-114976 (“JP-1-976,” Machine translation JP 2007-114976, filed May 10th, 2007, pages 1-15) further in view of Randall et al. (“Randall,” US 2017/0134362, published May 11, 2017).
Regarding claim 1, JP-976 teaches an information processing system, comprising:
a register configured to: receive registration information in accordance with the normal situation; and to store, as stored information in a storage device, at least one of the registration information and information associated with the registration information, either as is (JP-1-976: page 7,  par. 0020, an input of a password is accepted by a key operation of a keyboard 104 by a user (Step 501); page 3, claim 1, registration a password unique to the user input by the input device; storing password) or as converted using a predetermined conversion function;
an authenticator configured to: receive authentication information in accordance with a current situation; and to produce, as comparison information, at least one of the authentication information and information associated with the authentication information, either as is (JP-1-976: page 7, par. 0022: input password is accepted by a key operation of a keyboard 104 by a user (Step 601). It is determined whether or not the mistype authentication is valid (Step 602), and if it is set to be valid, then process proceeds to step 603, where it is determined whether or not matches either the password registered by the password registration function 201 or mis-type word stored and stored by the miss-type registration 202) or as converted using the predetermined conversion function; and
comparator configured to compare the stored information with the comparison information in accordance with current situation (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication with more freedom for a user. For example, when the security can be set low depending on the user environment of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user).
JP-1-976 does not explicitly teaches a situation manager configured to hold the current situation which is automatically changed in accordance with a condition of an operator and/or in accordance with abnormality detection of an overall system including relevant systems connected to the information processing system, the current situation being one selected from a normal situation, a slight abnormal situation, and a serious abnormal situation.
However, in an analogous art, Randall discloses a situation manager configured to hold a current situation which is automatically changed in accordance with a condition of an operator and/or in accordance with abnormality detection of an overall system including relevant systems connected to the information processing system, the current situation being one selected from a normal situation, a slight abnormal situation, and a serious abnormal situation (Randall: par. 0022,  Once the state (i.e., either abnormal or normal) is determined\, the anomalous activity detection module 118 returns this information about the current state. If the anomalous activity detection module 118 returns a normal state, authentication using the credentials proceeds as usual. Alternatively, if the anomalous activity detection module 118 returns an abnormal state, the authentication server 102 invokes one or more enhanced authentication requirements to counter-measure against the possible online guessing attack.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Randall with the method and system of JP-1-976 to include “a current situation which is automatically changed in accordance with a condition of an operator and/or in accordance with abnormality detection of an overall system including relevant systems connected to the information processing system, the current situation being one selected from a normal situation, a slight abnormal situation, and a serious abnormal situation. One would have been motivated to allow the anomalous activity detection process to be self-healing in that login attempts that are ultimately successful are removed from consideration (Randall: par. 0004).
Regarding claim 5, the combination of JP-1-976 and Randall teaches the information processing system as claimed in claim 1. Although JP-1-976 and Randall do not explicitly wherein the comparator includes a result determiner configured to determine an authentication level of the operator based on the current situation or a compared result of the comparator.
However, these additional features above can be easily derived from the features of the combination JP-1-976 and Randall (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication with more freedom for a user. For example, when the security can be set low depending on the user environment of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user; Randall: par. 0022).
Regarding claim 8, the combination of JP-1-976 teaches a comparator, comprising: 
an authentication information acquirer configured to receive authentication information from an authenticator (JP-1-976: page 7, par. 0020, an input of a password is accepted by a key operation of a keyboard 104 by a user (Step 501); claim 1, registration a password unique to the user input by the input device; storing password);
a stored information acquirer configured to selectively acquire, from a storage device, stored information in accordance with the current situation ((JP-1-976: page 8, par. 0024, the error in the registration of the mistype word is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation; par. 0023);
an information comparator configured to compare the authentication information with the selected stored information to produce a compared result (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication with more freedom for a user. For example, when the security can be set low depending on the user environment of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user; par. 0024); and
a result determiner configure to determine an authenticated result based on the compared result (JP-1-976: page 8, par. 0022, ... If they match, authentication succeeds (Step 604), and subsequence processing is permitted ,,. If in agreement with neither of the words at Step 603, become an authentication failure, and a beep sound is emitted to a user; par. 0023).
JP-1-976 does not teaches discloses a current situation acquirer configured to acquire, from a situation manager, a current situation which is automatically changed in accordance with a condition of an operator and/or in accordance with abnormality detection of an overall system including relevant systems connected to an information processing system, the current situation being one selected from a normal situation, a slight abnormal situation, and a serious abnormal situation.
However, in an analogous art, Randall discloses a current situation acquirer configured to acquire, from a situation manager, a current situation which is automatically changed in accordance with a condition of an operator and/or in accordance with abnormality detection of an overall system including relevant systems connected to an information processing system, the current situation being one selected from a normal situation, a slight abnormal situation, and a serious abnormal situation (Randall: par. 0022,  Once the state (i.e., either abnormal or normal) is determined, the anomalous activity detection module 118 returns this information about the current state. If the anomalous activity detection module 118 returns a normal state, authentication using the credentials proceeds as usual. Alternatively, if the anomalous activity detection module 118 returns an abnormal state, the authentication server 102 invokes one or more enhanced authentication requirements to counter-measure against the possible online guessing attack.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Randall with the method and system of JP-1-976 to include “a current situation which is automatically changed in accordance with a condition of an operator and/or in accordance with abnormality detection of an overall system including relevant systems connected to the information processing system, the current situation being one selected from a normal situation, a slight abnormal situation, and a serious abnormal situation. One would have been motivated to allow the anomalous activity detection process to be self-healing in that login attempts that are ultimately successful are removed from consideration (Randall: par. 0004).
Regarding claim 10, JP-1-976 teaches a comparator, comprising:
 an authentication information acquirer configured to receive authentication information from an authenticator (JP-1-976: page 7, par. 0020, an input of a password is accepted by a key operation of a keyboard 104 by a user (Step 501); claim 1, registration a password unique to the user input by the input device; storing password);
 a stored information acquirer configured to acquire registration information in accordance with the normal situation from a storage device (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication with more freedom for a user. For example, when the security can be set low depending on the user environment of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user; par. 0024; claim 1, registration a password unique to the user input by the input device; storing password);
an information comparator configured to compare the authentication information with the registration information in accordance with the current situation to produce a compared result (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication with more freedom for a user. For example, when the security can be set low depending on the user environment of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user; par. 0024); and
a result determiner configure to determine an authenticated result based on the compared result (JP-1-976: page 8, par. 0022, ... If they match, authentication succeeds (Step 604), and subsequence processing is permitted ,,. If in agreement with neither of the words at Step 603, become an authentication failure, and a beep sound is emitted to a user; par. 0023).
JP-1-976 does not teaches a current situation acquirer configured to acquire, from a situation manager, a current situation which is automatically changed in accordance with a condition of an operator and/or in accordance with abnormality detection of an overall system including relevant systems connected to an information processing system, the current situation being one selected from a normal situation, a slight abnormal situation, and a serious abnormal situation.
However, in an analogous art, Randall discloses current situation acquirer configured to acquire, from a situation manager, a current situation which is automatically changed in accordance with a condition of an operator and/or in accordance with abnormality detection of an overall system including relevant systems connected to an information processing system, the current situation being one selected from a normal situation, a slight abnormal situation, and a serious abnormal situation. (Randall: par. 0022, Once the state (i.e., either abnormal or normal) is determined, the anomalous activity detection module 118 returns this information about the current state. If the anomalous activity detection module 118 returns a normal state, authentication using the credentials proceeds as usual. Alternatively, if the anomalous activity detection module 118 returns an abnormal state, the authentication server 102 invokes one or more enhanced authentication requirements to counter-measure against the possible online guessing attack.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Randall with the method and system of JP-1-976 to include “current situation acquirer configured to acquire, from a situation manager, a current situation which is automatically changed in accordance with a condition of an operator and/or in accordance with abnormality detection of an overall system including relevant systems connected to an information processing system, the current situation being one selected from a normal situation, a slight abnormal situation, and a serious abnormal situation. One would have been motivated to allow the anomalous activity detection process to be self-healing in that login attempts that are ultimately successful are removed from consideration (Randall: par. 0004).
JP-1-976 teaches an information comparator configured to compare the authentication information with the registration information in accordance with the current situation to produce a compared result but does not explicitly disclose the comparison information based on an acceptable range.
However, in an analogous art, JP-2-874  discloses comparison information based on an acceptable range (JP-2-874: fig. 6, page 7, par. 0037, The urgency degree conversion unit 40 convert the evaluated urgency degree 31 into a specific degree of  strictness 41 for authentication and outputs the result..; page 9, par. 0039, a key verification unit 50 receives key information 51 for authentication input from an operator who is operator, and verifies whether or not the key information is certified by using the degree certainty. If verification success, and authentication success signal 51 is output. At this time, the key verification unit 50 is configure to allow an error or mismatched with a range defined by the degree of strictness 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of JP-2-874 with the method and system of JP-1-976 and Randall to include comparison information based on an acceptable range. One would have been motivated to provide an authentication method and a control apparatus using the same, which can reliability execute an operation requiring an urgent operation of a control target only for a person who has authority, and can reliability exec an operation requiring an urgent operation for securing the safety of the system, can balance the safety and security of the system with good balance (JP-2-874: page 6, par. 0013).
Regarding claim 11, claim 11 is directed to a comparison method associated with the system claimed in claim 1; claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is directed to the comparison method associated with the system claimed in claim 5; claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a non-transitory recording medium having recorded thereon a program associated with the system claimed in claim 1; claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claims 2-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-114976 (“JP-1-976,” Machine translation JP 2007-114976, filed May 10th, 2007, pages 1-15) in view of Randall et al. (“Randall,” US 2017/0134362, published May 11, 2017), further in view of JP 2008-242874 (“JP-2-874,” Machine translation JP 2008-242874, filed October 09th, 2008, pages 1-20).
Regarding claim 2, the combination of JP-1-976 and Randall teaches the information processing system as claimed in claim 1.  The combination of JP-1-976 and Randall further teaches wherein the register includes: 
a registration information inputter configured to receive the registration information in accordance with the normal situation (JP-1-976: page 3,claim 1, registration a password unique to the user input by the input device; storing password); and an allowed information generator configured to generate allowed information in accordance with the slight abnormal situation as the information associated with the registration information (JP-1-976: page 8, par. 0024, the error in the registration of the mistype word is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation), the register being configured to deliver, as the stored information to the storage device, a combination of the registration information and the allowed information, either as is (JP-1-976: page 3, claim 1; page 8, par. 0024) or as converted using the predetermined conversion function,
wherein the storage device comprises: a registration information storage configured to store the registration information as a part of the stored information (JP-1-976: page 3, claim 1, registration a password unique to the user input by the input device; storing password); and an allowed information storage configured to store the allowed information as a different part of the stored information (JP-1-976: page 8, par. 0024, the error in the registration of the mistype word is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation; par. 0018, The password authentication item setting function 207 ….is executed by the password authentication function 203, and whether or not the authentication with the error type stored by mistype registration function 202 is performed by the password authentication function…),
wherein the authenticator includes an authentication information input unit inputter configured to receive the authentication information in accordance with the current situation, the authenticator being configured to deliver, as the comparison information to the comparator, the authentication information, either as is (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication with more freedom for a user. For example, when the security can be set low depending on the user environment of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user) or as using the predetermined conversion function, and
wherein the comparator includes: a stored information acquirer configured to selectively receive the stored information stored in the storage device in accordance with the current situation (JP-1-976: page 8, par. 0024, the error in the registration of the mistype word is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation; par. 0023); and 
an information comparator configured to compare the selected stored information with the comparison information (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user).
JP-1-796 discloses a registration information inputter configured to receive the registration information in accordance with the normal situation (JP-1-976: page 3,claim 1, registration a password unique to the user input by the input device; storing password); and an allowed information generator configured to generate allowed information in accordance with the slight abnormal situation as the information associated with the registration information (JP-1-976: page 8, par. 0024, the error in the registration of the mistype word is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation) but does not explicitly discloses allowed information in accordance with the serious abnormal situation as the information.
However, in an analogous art, JP-2-874 discloses allowed information in accordance with the serious abnormal situation as the information (JP-2-874: par. 0030, If it exceeds the upper limit temperature TL, it is determined that the system is abnormal, and the process proceeds to step 30-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of JP-2-874 with the method and system of JP-1-976 and Randall to include “allowed information in accordance with the serious abnormal situation as the information.” One would have been motivated to provide an authentication method and a control apparatus using the same, which can reliability execute an operation requiring an urgent operation of a control target only for a person who has authority, and can reliability exec an operation requiring an urgent operation for securing the safety of the system, can balance the safety and security of the system with good balance (JP-2-874: page 6, par. 0013).
Regarding claim 3, JP-1-976 and Randall teaches the information processing system as claimed in claim 1. The combination of JP-1-976 and Randall further teaches
wherein the register includes a registration information inputter configured to receive the registration information in accordance with the normal situation, the register being configured to deliver, as the stored information to the storage device, the registration information, either as is (JP-1-976: page 3, claim 1, registration a password unique to the user input by the input device; storing password) or as converted using the predetermined conversion function,
wherein the authenticator includes: an authentication information inputter configured to receive the authentication information in accordance with the current situation (JP-1-976: page 3, claim 1, registration a password unique to the user input by the input device; storing password); 
a current situation acquirer configured to receive the current situation from the situation manager (Randall: par. 0022).
an allowed information generator configured to generate allowed information in accordance with the slight abnormal situation as the information associated with the authentication information based on a judgement in accordance with the current situation (JP-1-976: page 8, par. 0024, the error in the registration of the mistype word is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation, the authenticator being configured to deliver, as the comparison information to the comparison device comparator, at least one of the allowed information and the authentication information, either as is (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication with more freedom for a user. For example, when the security can be set low depending on the user environment of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user) or as converted information obtained by converting the at least one using the predetermined conversion function, and
wherein the comparator includes an information comparator configured to compare the stored information received from the storage device with the comparison information received from the authenticator (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication with more freedom for a user. For example, when the security can be set low depending on the user environment of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user).
JP-1-796 discloses a registration information inputter configured to receive the registration information in accordance with the normal situation (JP-1-976: page 3,claim 1, registration a password unique to the user input by the input device; storing password); and an allowed information generator configured to generate allowed information in accordance with the slight abnormal situation as the information associated with the registration information (JP-1-976: page 8, par. 0024, the error in the registration of the mistype word is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation) but does not explicitly discloses allowed information in accordance with the serious abnormal situation as the information.
However, in an analogous art, JP-2-874 discloses allowed information in accordance with the serious abnormal situation as the information (JP-2-874: par. 0030, If it exceeds the upper limit temperature TL, it is determined that the system is abnormal, and the process proceeds to step 30-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of JP-2-874 with the method and system of JP-1-976 and Randall to include “allowed information in accordance with the serious abnormal situation as the information.” One would have been motivated to “detect a failure and outputting a failure detection signal when detected, and an emergency degree evaluation unit for calculating an emergency degree based on the state information obtained from the device to be controlled and a failure detection signal and outputting an urgency level” (JP-2-874).
Regarding claim 4, the combination of JP-1-976 and Randall teaches the information processing system as claimed in claim 1. The combination of JP-1-976 and Randall further teaches, 
wherein the register includes a registration information inputter configured to receive the registration information in accordance with the normal situation, the register being configured to deliver, as the stored information to the storage device, the registration information, either as  is (JP-1-976: page 7, par. 0020, an input of a password is accepted by a key operation of a keyboard 104 by a user (Step 501); claim 1, registration a password unique to the user input by the input device; storing password) or as converted using the predetermined conversion function,
wherein the authenticator includes an authentication information inputter configured to receive the authentication information in accordance with the current situation, the authenticator being configured to deliver, as the comparison information to the comparator, the authentication information, either as is ((JP-1-976: page 7, par. 0022: input password is accepted by a key operation of a keyboard 104 by a user (Step 601). It is determined whether or not the mistype authentication is valid (Step 602), and if it is set to be valid, then process proceeds to step 603, where it is determined whether or not matches either the password registered by the password registration function 201 or mis-type word stored and stored by the miss-type registration 202 …) or as converted using the predetermined conversion function, and
wherein the comparator includes: a current situation acquirer configured to receive the current situation from the situation manager (Randall: par. 0022).
an information comparator configured to compare the stored information and the comparison information in accordance with the current situation (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication with more freedom for a user. For example, when the security can be set low depending on the user environment of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user).
The combination of JP-1-976 and Randall teaches an information comparator configured to compare the stored information and the comparison information in accordance with the current situation but does not explicitly disclose the comparison information based on an acceptable range.
However, in an analogous art, JP-2-874  discloses comparison information based on an acceptable range (JP-2-874: fig. 6, page 7, par. 0037, The urgency degree conversion unit 40 convert the evaluated urgency degree 31 into a specific degree of  strictness 41 for authentication and outputs the result..; page 9, par. 0039, a key verification unit 50 receives key information 51 for authentication input from an operator who is operator, and verifies whether or not the key information is certified by using the degree certainty. If verification success, and authentication success signal 51 is output. At this time, the key verification unit 50 is configure to allow an error or mismatched with a range defined by the degree of strictness 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of JP-2-874 with the method and system of JP-1-976 and Randall to include comparison information based on an acceptable range. One would have been motivated to provide an authentication method and a control apparatus using the same, which can reliability execute an operation requiring an urgent operation of a control target only for a person who has authority, and can reliability exec an operation requiring an urgent operation for securing the safety of the system, can balance the safety and security of the system with good balance (JP-2-874: page 6, par. 0013).
Regarding claim 12, claim 12 is directed to the comparison method associated with the system claimed in claim 2; claim 12 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is directed to the comparison method associated with the system claimed in claim 3; claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

August 2nd, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439